DETAILED ACTION
	For this Office action, Claims 1-7 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 09 November 2021, with respect to the ground of rejection of Claim 5 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The ground of rejection has been withdrawn.  Applicant has amended the claims in a manner that addresses and overcomes the issue of indefiniteness that required the ground of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, said ground of rejection has been withdrawn.  For more detail on why the ground of rejection has been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 15 November 2021.  
Applicant's arguments filed 09 November 2021 with respect to the grounds of rejection based on prior art have been fully considered but they are not persuasive.  Applicant has amended independent Claims 1 and 7 to further clarify and narrow the scope of the claimed invention, in particular by reciting that the return pipe returns the gas dissolution to the gas dissolving unit after the gas dissolution is supplied from the gas dissolution tank and before the gas dissolution is supplied to the point of use.  Applicant further argues that the cited prior art does not disclose the claims as .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, upon which Claims 2-6 are dependent, and Claim 7 have both been amended to recite “returning the gas dissolution to be supplied to the point of use to the gas dissolving unit after the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (herein referred to as “Hayashi”, US Pat Pub. 2016/0361693; found in IDS 11/16/2020).
Regarding instant Claim 7, Hayashi discloses a gas dissolution supply method (Abstract; ozonated water supply method), comprising:  dissolving, in a gas dissolving unit, a gas in a liquid to produce a gas dissolution, the gas being supplied from a gas supply unit and the liquid being supplied from a liquid supply unit (Figure 1; Paragraph [0029]; Paragraph [0033]; ozone gas-producing means 2; supply water feed pipe 29 feeds ultrapure water 5; diffusion unit 11 inside circulation tank 1 serves as gas dissolving unit); storing the gas dissolution produced in the gas dissolving unit in a gas dissolution tank (Figure 1; Paragraph [0029]; circulation tank 1); supplying the gas dissolution from the gas dissolution supplied to the point of use that is returned to the gas dissolving unit (Figure 1; Paragraph [0029]; Paragraph [0033]; Paragraph [0040]; Paragraph [0041]; ozonated water line 27 to use point 7 that is in fluid communication with return pipe 19 and line in ozonated water 25 that is returned to circulation tank 1 and diffuser unit 11); returning the gas dissolution to be supplied to the point of use to the gas dissolving unit after the gas dissolution is supplied from the gas dissolution tank and before the gas dissolution is supplied to the point of use (Figure 1; Paragraph [0029]; Paragraph [0033]; Paragraph [0040]; Paragraph [0041]; Paragraph [0087];  conduit connecting conduit 27 and 19 selectively supplies ozonated water 25 to point of use 7 during return of gas to tank 1 via conduit 19; see that only a fraction of water is supplied to the point of use 7); measuring a flow rate of a part of the gas dissolution supplied to the point of use that is returned to the gas dissolving unit (Figure 1; Paragraph [00keeping a pressure in supply pipe for supplying the gas dissolution to the point of use constant (Figure 1; Paragraph [0030]; feed means 6 provides constant pressure in ozone water line 27 to the use point 7); adjusting a flow rate of the liquid .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (herein referred to as “Hayashi”, US Pat Pub. 2016/0361693; found in IDS filed 11/16/2020) in view of Nagahiro et al. (herein referred to as “Nagahiro”, US 5431861).
Regarding instant Claim 1, Hayashi discloses a gas dissolution supply apparatus (Abstract; device for dissolving ozone into water), comprising:  a gas supply unit that supplies a gas that is a raw material of a gas dissolution (Figure 1; Paragraph [0029]; ozone gas-producing means 2); a liquid supply unit that supplies a liquid that is a raw material of the gas dissolution (Figure 1; Paragraph [0029]; supply water feed pipe 29 feeds ultrapure water 5); a gas dissolving unit that dissolves the gas supplied from the gas supply unit in the liquid supplied from the liquid supply unit to produce the gas dissolution (Figure 1; Paragraph [0033]; diffusion unit 11 inside circulation tank 1); a gas dissolution tank that stores the gas dissolution produced in the gas dissolving unit (Figure 1; Paragraph [0029]; Paragraph [0041]; ozone circulation tank 1 stores both water ozonated via diffusion unit 11 as well as unused ozonated water from line 25); supply pipe for supplying the gas dissolution from the gas dissolution tank to a point of use (Figure 1; Paragraph [0040]; ozonated water line 27 to use point 7); return pipe for returning the gas dissolution to be supplied to the point of use to the gas dissolving unit after the gas dissolution is supplied from the gas dissolution tank and before the gas dissolution is supplied to the point of use (Figure 1; Paragraph [0029]; Paragraph [0033]; Paragraph [0041]; Paragraph [0087]; conduit connecting conduit 27 and 19 
	However, Hayashi is silent on a pressure adjustment unit that keeps a pressure in the supply pipe constant, the pressure adjustment unit being provided on the return pipe.  
	Nagahiro discloses an apparatus for producing a high concentration ozone solution in the same field of endeavor as Hayashi, as it solves the mutual problem of providing ozone for water (Abstract; Col. 7, Lines 22-29).  Nagahiro further discloses a pressure adjustment unit that keeps a pressure that keeps a pressure in a supply pipe constant, the pressure adjustment unit being provided on a return pipe for the purpose of ensuring a proper pressure is provided to the system via the return pipe (Col. 7, Lines 22-29).

Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  The combined references further disclose wherein the gas that is a raw material of the gas dissolution is ozone gas (Hayashi, Abstract), the liquid that is a raw material of the gas dissolution is pure water (Hayashi, Abstract), and the gas dissolution is an ozone dissolution (Hayashi, Abstract; ozone dissolution in water).   

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (herein referred to as “Hayashi”, US Pat Pub. 2016/0361693; found in IDS filed 11/16/2020) in view of Nagahiro et al. (herein referred to as “Nagahiro”, US 5431861) as applied to claim 1 above, and further in view of Nakao, US Pat Pub. 2018/0178173.
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  The combined references further disclose wherein the supply pipe is provided with a pump for feeding the gas dissolution from the gas dissolution tank to the point of use (Hayashi, Figure 1; Paragraph [0030]; feed means/pump 6).

	Nakao discloses a nanobubble-producing apparatus in the same field of endeavor as the combined references, as it solves the mutual problem of providing ozone to treat water (Abstract; Paragraph [0047]; Paragraph [0064]).  Nakao further discloses an air-driven pump that provides bubbles of ozone at a predetermined uniform diameter and an enhanced concentration of ozone delivered for treatment (Paragraph [0064]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pump of Hayashi by making said pump an air-driven pump as taught by Nakao because Nakao discloses such a pump provides bubbles of ozone at a predetermined uniform diameter and an enhanced concentration of gas delivered for treatment (Nakao, Paragraph [0064]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (herein referred to as “Hayashi”, US Pat Pub. 2016/0361693; found in IDS filed 11/16/2020) in view of Nagahiro et al. (herein referred to as “Nagahiro”, US 5431861) as applied to claim 1 above, and further in view of Fittkau et al. (herein referred to as “Fittkau”, US Pat Pub. 2003/0164338; found in IDS filed 11/16/2020).
Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  The combined references provide a first flow rate measurement unit and a flow rate adjustment unit (Hayashi, Figure 1; Paragraph [0031]; level gauge 13 and water feed rate control section 23).

	Fittkau discloses an ozonated water flow and concentration control apparatus in the same field of endeavor as the combined references, as it solves the mutual problem of producing ozonated water (Abstract).  Fittkau further discloses a plurality of flow rate measurement units and flow rate adjustment valves that operate based on measured flow rates, including such units/valves for water being supplied after ozonation to ensure a proper flow of gas dissolution throughout the system (Figure 4; Figure 5; Paragraph [0042]; see respective flow rate sensors 11 and flow rate control valves 12 that provide DI water to tools or further treatment).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the supply pipe and the flow rate adjustment unit of Hayashi to further comprise a second flow rate measurement unit, wherein the flow rate adjustment unit adjusts the liquid flow rate based on measurements from said second flow rate measurement unit, as taught by Fittkau because Fittkau discloses such a flow measurement unit ensures proper flow of the gas dissolution as it flows to the point of use (Fittkau, Figure 4; Figure 5; Paragraph [0042]; Hayashi, Figure 1; Paragraph [0031]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (herein referred to as “Hayashi”, US Pat Pub. 2016/0361693; found in IDS filed 11/16/2020) in view of Nagahiro et al. (herein referred to as “Nagahiro”, US 5431861) as applied to claim 1 above, and further in view of Xia et al. (herein referred to as “Xia”, US Pat Pub. 2011/0180148; found in IDS filed 11/16/2020).
Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  However, the combined references are silent on a measuring of a temperature of the gas dissolution returned to the gas dissolving unit.
	Xia discloses gasification systems and methods for making bubble free solutions of gas in liquid in the same field of endeavor as the combined references, as it solves the mutual problem of dissolving gas into a liquid medium (Abstract).  Xia further discloses that temperature is an important variable to monitor during gas dissolution and provides means to measure a temperature in order to ensure a proper optimal temperature is present during dissolution (Paragraph [0077]; Paragraph [0087]; see temperature sensor that may be placed at inlet and outlets of ozone contactor).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the return pipe of Hayashi by further comprising a temperature measurement unit in said return pipe as taught by Xia because Xia discloses the temperature measurement unit ensures that the dissolution of gas into the liquid occurs at an optimal, desired temperature (Xia, Paragraph [0077]; Paragraph [0087]).  
Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  The combined references disclose an operating pressure within the gas dissolution tank (Hayashi, Paragraph [0086]).
	However, the combined references are silent on a first pressure adjustment unit capable of adjusting a pressure in the gas distribution tank.

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gas dissolution tank of Hayashi to further comprise a first pressure adjustment unit capable of adjusting and maintaining a pressure in the gas dissolution tank within a range of 0 to 100 KPa as taught by Xia because Xia discloses such pressure adjustment provides an optimal pressure of a dissolved solution for downstream processes (Xia, Paragraph [0055]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.